Citation Nr: 1314280	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  08-22 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active military service from November 1967 to November 1969, and from March 1971 to November 1974.  He has confirmed service in Vietnam.

These matters initially came before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, which found that new and material evidence had not been submitted to reopen the claims.  

In March 2012, the Board reopened the claims, finding that new and material evidence had been submitted, and remanded the claims so that additional development of the evidence could be undertaken.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There has not been substantial compliance with the March 2012 remand orders and the claims must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998

In the March 2012 remand, the Board ordered that the Veteran be afforded an appropriate VA examination to determine the current nature and likely etiology of his hypertension and any heart condition, to include whether those conditions were related to exposure to herbicides in service or caused or aggravated by his service-connected diabetes mellitus.    

The Veteran was examined in April 2012; however, the findings and opinions are inconsistent and inadequate to decide the case.  The examiner noted that the Veteran was first diagnosed with hypertension in 2002 and he took Lisinopril for his blood pressure from 2002 to 2005, but at the current examination "no current evidence of HTN found."  As noted in the prior remand, the 2006 VA examination included a diagnosed of hypertension.  With regard to whether any hypertension was caused or aggravated by diabetes mellitus, the examiner observed that the hypertension preceded his diagnosis of diabetes and there was no "progression" of the Veteran's hypertension since that diagnosis.  

With regard to the claimed heart disorder, the examiner commented that the Veteran was first diagnosed with coronary artery disease in 2000 and answered "yes" to whether any of the Veteran's heart conditions qualify within the generally accepted medical definition of ischemic heart disease (IHD).  The examiner did not, however, list the conditions "that qualify."  The examiner also answered "yes" to whether the Veteran had a cardiac arrhythmia and indicated that the type of arrhythmia was atrial fibrillation.  The examiner later in the report stated "no evidence of ischemic heart disease found, no documentation of an arrhythmia found."  With regard to whether any heart condition was caused or aggravated by diabetes mellitus, the examiner observed that the heart condition preceded his diagnosis of diabetes and there was no "progression" of the Veteran's heart conditions since he was diagnosed with diabetes.

While review of the responses reported by the VA examiner in April 2012 shows that it can perhaps be argued that the finding of no "progression" of the Veteran's hypertension and heart conditions after the onset of the diabetes mellitus is essentially the same as "no aggravation," remand is here needed because the other questions posed as part of the Board's March 2012 remand were not adequately answered.  The April 2012 examiner found that the Veteran did not have hypertension, but the 2006 VA examination included a diagnosis.  The appeal period concerning this claim commenced in March 2006.  The requirement of existence of a current disability is service connection claims "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319 (2007).  An opinion is still required to adjudicate the claim.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that some of the findings reported in connection with the VA examination are conflicting and confusing.  The examiner appeared to indicate that the Veteran both did, and did not, have ischemic heart disease and may or may not have cardiac arrhythmia.  Thus, a new examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA heart examination to be conducted by a cardiologist.  The purpose of this examination is to determine the current nature and likely etiology of the Veteran's hypertension and any heart condition(s).  The claims folder - to include a copy of the Board's March 2012 decision/ remand as well as this remand -- should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify all heart conditions diagnosed since March 2006 and discuss whether any are considered a form of ischemic heart disease.

Based on the examination and review of the record, the examiner is requested to answer the following questions:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any hypertension and/or heart condition(s) diagnosed at any time during the instant appeal period (commencing in March 2006) are related to his active military service, to include his presumed exposure to herbicides?

(b)  If the answer to (a) is no, is it at least as likely as not (50 percent or higher degree of probability) that the current hypertension and/or heart condition(s) were caused by the Veteran's service-connected type II diabetes mellitus? 

(c)  If the answer to (b) is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected type II diabetes mellitus aggravated his hypertension and/or heart condition(s)?

The physician is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If any aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the hypertension and/or heart condition(s) (i.e., a baseline) before the onset of the aggravation. 

A complete rationale should be offered for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  The Veteran is hereby notified that it is his responsibility to report for the above-ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  .

3.  To help avoid future remand, the RO/AMC must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall.

4.  Finally, the RO/AMC should readjudicate the claims.  If the benefits sought on appeal remain denied in any respect, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


